Citation Nr: 1045377	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-24 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a neck disability, to 
include as secondary to a service-connected disability.

2.  Entitlement to an increased evaluation for a lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to March 
1978.  This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Wichita, 
Kansas (RO).

For the reasons discussed below, the Veteran's increased rating 
claim is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of that portion of the Veteran's appeal adjudicated herein has 
been obtained.

2.  A neck disability has not been shown at any time during this 
appeal period.  


CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by service, 
and is not due to, the result of, or aggravated by service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claim for service connection.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In addition, the Court observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see 
also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  

In the current appeal, a letter furnished to the Veteran in June 
2006, prior to the initial adjudication (and denial) of his claim 
for service connection for a neck disability in November 2006, 
satisfied most of these VCAA notice requirements.  The Board 
acknowledges that the June 2006 letter did not inform the Veteran 
of the criteria necessary to satisfy the secondary service 
connection aspect of his claim.  Importantly, however, throughout 
the current appeal, the Veteran has illustrated his understanding 
of the evidence and information necessary to substantiate this 
aspect of his appeal.  In particular, he has expressed his belief 
that he has a current neck disability that is, at least in part, 
due to his service-connected lumbosacral strain.  In any event, 
as will be discussed in further detail in the following decision, 
the claims folder contains no competent evidence of a diagnosed 
chronic neck disability at any time during the current appeal.  
Accordingly, the Board finds that a remand to correct this notice 
deficiency with regard to the secondary service connection aspect 
of the Veteran's claim is not necessary.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence relevant to the issue on appeal exists.  
Thus, further efforts to obtain records would be futile.  

The Board notes that the Veteran was not afforded a VA 
examination in connection his claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is evidence 
of a current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  As will be 
discussed further below, the Board concludes that an examination 
of the Veteran's neck is not warranted because there is no 
evidence of a neck disability at any time during the appeal 
period.  38 C.F.R. § 3.159(c)(4).  

The available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the Veteran.

Service Connection 

At the outset, the Board notes that the Veteran has consistently 
argued that his neck condition was caused or aggravated by his 
service-connected lumbosacral strain.  In essence, the Veteran 
contends that the lumbar spine disability caused him to fall and 
injure his neck.  He has provided no argument that his neck 
condition had its onset in service or within one year of service 
discharge, or that it is otherwise etiologically related to his 
active service.  However, the Board is required to consider all 
theories of entitlement raised either by the claimant or by the 
evidence of record as part of the non-adversarial administrative 
adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. 
Cir. 2009).  Therefore, in this case, the Board has construed the 
Veteran's claim liberally, to include a claim of entitlement to 
service connection on both a direct and secondary basis.  The 
Board notes that the Veteran is currently service-connected for a 
lumbosacral strain and no other disability.

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service 
connection may also be granted for certain chronic diseases (to 
include arthritis) when the disease is manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Additionally, under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, as the Veteran 
filed his claim in September 2006, prior to the regulation 
change, the Board will apply the older version of 38 C.F.R. § 
3.310, which is more favorable to the claimant because it does 
not require the establishment of a baseline before an award of 
service connection may be made.

In order to establish entitlement to service connection on this 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

A review of the service treatment records in the current appeal 
shows no evidence of treatment for a neck injury in service.  The 
only indication of treatment for the neck is a May 1974 record in 
which the Veteran complained of neck problems and the examiner 
noted enlarged lymph nodes.  Otherwise, the records were devoid 
of any evidence of a neck injury or disorder.

In a December 1989 private treatment record, the Veteran reported 
that he had slipped on his way to the office that morning hitting 
the left side of his head and left hip on a patch of ice.  It was 
noted that the Veteran was otherwise feeling well.  The diagnosis 
was contusions and bruises from a fall this morning.  There was 
no mention of the Veteran's neck in this report.

Other records referencing the neck include a September 1992 
record in which the Veteran complained of chest pains with 
tightness in the neck, possibly related to treatment for 
hypothyroidism.  The Board notes that all radiologic evidence 
regarding the head and thoracic spine show normal findings, and 
there is no evidence of a neck disability or injury. 

Simply stated, the claims folder contains no competent evidence 
of a diagnosed chronic neck disability at any time during the 
current appeal period (or, indeed, at any time during, or after, 
service).  Without such evidence, the Veteran's service 
connection claim must fail on both a direct and secondary basis.  
See Pond, supra; Wallin, supra.

In this regard, the Board notes that the existence of a current 
disorder is the cornerstone of a claim for VA disorder 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (holding that, in the absence of proof of a present 
disability, there can be no valid claim); and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (holding that a condition 
or injury occurred in service alone is not enough, that must be 
disability resulting from that condition or injury, and, that in 
the absence of proof of a present disability, there can be no 
valid claim or the grant of the benefit).  See also McClain 
v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a 
service connection claim may be granted if a diagnosis of a 
chronic disability was made during the pendency of the appeal, 
even if the most recent medical evidence suggests that the 
disability resolved).

In this case, the record shows no evidence of a neck injury or 
cervical spine pathology in service and no evidence of a 
diagnosis of a chronic neck disorder at any time during the 
current appeal period (or, indeed, at any time during, or after, 
service).  Although the Veteran contends that he injured his neck 
during a fall precipitated by a service-connected lumbosacral 
strain, there is simply no credible evidence to support this 
theory.  As previously stated herein, the claims file consists of 
a single record referencing a fall in December 1989.  See 
December 1989 private treatment record.  In this report, the 
Veteran reported that he had fallen earlier that morning, 
suggesting that he had slipped on ice.  There is no indication 
that the fall was due to his lumbar spine disability.  
Additionally, the diagnosis was contusions and bruises to the 
head and hip without indication of any injury to the neck.  

Furthermore, the remainder of the post-service treatment records 
show no evidence of a diagnosis of a neck disability aside from a 
1992 complaint of neck pain possibly related to hypothyroidism.  
[To that end, the Board notes that pain alone does not constitute 
a disability for the purposes of service-connection.  Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that 
a symptom, such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disorder for which service connection may be 
granted); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).]  

In this regard, no medical evidence of a current neck disability 
that is related to service or a service-connected disability has 
been received and associated with the Veteran's claims folder.  
Thus, the elements of service connection have not been met.  See 
Pond, supra; Wallin, supra.  Accordingly, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection on both a direct or 
secondary basis.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  This issue must, therefore, be denied.  

In reaching this conclusion, the Board has considered the 
Veteran's contentions asserting that he has a current neck 
condition associated with his service-connected lumbar spine 
disorder.  As a lay person, however, he is not competent to offer 
a medical opinion as to a diagnosis or to the etiology of a 
diagnosed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  


ORDER

Entitlement to service connection for a neck disorder is denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary in order to adjudicate the 
remaining issue of entitlement to an increased disability 
evaluation for a service-connected lumbosacral strain.  The Board 
notes that in May 2007, the Veteran was afforded a VA orthopedic 
examination for the spine.  The examiner noted range of motion 
findings for the low back; however, the examiner failed to 
provide a discussion as to whether, and to what extent, the 
Veteran's low back disability exhibited weakened movement, excess 
fatigability, or incoordination, as required by diagnostic codes 
predicated on limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995); see also 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2009). 

On examination at that time, the Veteran reported chronic, 
radiating pain with muscle spasms, painful flare-ups and use of a 
cane for ambulation.  The examiner diagnosed degenerative 
osteoarthritis of the lumbar spine with disc protrusion and 
extrusion at L5-s1.  Range of motion findings showed forward 
flexion to 80 degrees, extension to 15 degrees, left and right 
lateral flexion to 20 degrees, and left and right lateral 
rotation to 30 degrees.  The examiner was requested to describe 
objective evidence of painful motion, spasm, weakness, 
tenderness, etc.  The examiner noted that the Veteran reported 
stopping spinal range of motion due to pain and noted no muscle 
spasm.  However, the examiner did not determine whether, and to 
what extent, the Veteran's pain limited motion or function.  
Additionally, the examiner did not discuss exhibited weakened 
movement, excess fatigability, or incoordination.  

Furthermore, since that examination, the Veteran has indicated a 
worsening in his low back symptoms.  In this regard, the Board 
notes that, in an August 2007 statement, the Veteran himself 
reported, and in a November 2010 statement, the Veteran explained 
through his representative, that he experiences incapacitating 
episodes lasting up to two weeks at a time, many times throughout 
the year.  He also reported severe muscle spasms with radiating 
pain that cause him to fall.  Such symptomatology was not 
discussed at the most recent VA spine examination in May 2007.  

Based on the evidence above, the Board finds a VA examination 
necessary in order to determine the Veteran's complete disability 
picture with regard to the lumbar spine.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994) (holding that when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate).  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  Peters 
v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to 
discuss its reasons and bases for assigning a particular 
disability rating with reference to the criteria contained in the 
relevant diagnostic code(s).  It is not permitted to discuss 
factors outside the scope of the rating criteria, nor is it 
permitted to speculate on the presence or absence of the criteria 
on the basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  

As the Board is precluded from reaching its own unsubstantiated 
medical conclusions and is, instead, bound by the medical 
evidence of record on these matters, further development-to 
include a VA examination to determine the current nature and 
extent of the service-connected lumbosacral strain-is required.  
See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
extent of the service-connected lumbosacral 
strain.  The claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  Any 
testing deemed necessary, including X-rays, 
should be performed.  

All pertinent pathology associated with this 
service-connected low back disability should 
be annotated in the examination report.  
Also, the examiner should discuss any 
associated limitation motion, muscle spasm, 
guarding (severe enough to result in an 
abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis), ankylosis (favorable or 
unfavorable) of the entire thoracolumbar 
spine, and unfavorable ankylosis of the 
entire spine.  

The examiner should also discuss whether the 
Veteran's low back disability exhibits 
weakened movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disorder.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as to 
the degree to which pain could significantly 
limit functional ability during flare-ups or 
when the Veteran uses his low back repeatedly 
over a period of time.

The examiner should also state whether the 
Veteran has intervertebral disc syndrome 
(IVDS) associated with his service-connected 
lumbosacral strain.  If so, the examiner 
should state whether IVDS results in 
incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  

All neurological findings should be included 
in the report. The examiner should identify 
any radiculopathy of the Veteran's right and 
left legs and indicate whether it is at least 
as likely as not associated with the Veteran's 
service-connected lumbosacral strain.

A complete rationale for all opinions 
expressed must be provided.

2.  Then, readjudicate the issue of 
entitlement to a disability rating greater 
than 10 percent for the service-connected 
lumbosacral strain.  If the benefit sought on 
appeal remains denied, the Veteran should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the increased rating 
issue remaining on appeal.  An appropriate 
period of time should be allowed for response 
thereto.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


